CoNway B, J. This was a suit by injunction bill, to stay execution of a judgment at law. On the coming in of the answer, the Circuit Court dissolved the injunction, dismissed the bill, and decreed damages and the amount of the judgment enjoined. As the answer denied all the material allegations in the bill, it was correct to dissolve the injunction, and decree damages; but the dismission of the case was not a necessary consequence of the injunction’s dissolution. If the facts charged in the bill were sufficient to give a court of chancery jurisdiction, it was not ousted by their denial in the answer, and the cause should have been allowed to remain on the docket, and progress as other cases to issue, proof and final hearing on the merits. The allegation of defendant’s large indebtedness to complainant, of his utter insolvency, and of his efforts unconscionably to enforce against complainant the collection of a satisfied demand, were surely ample to bring the case to the legitimate cognizance of a court of equity. The writ of injunction is peculiar to such courts, and it is grantable in all cases where it is against good conscience, that the party prayed to be inhibited should proceed, and where the object is to prevent an unfair use of the process of a court of law to deprive another of his rights, or subject him to unjust vexation or irreparable injury. 2 Story’s Eq. 156, 166, 7, S, 9. The Circuit Court erred in dismissing appellant’s bill, and in decreeing the amount of appellee’s judgment at law. The decree is, therefore, reversed.